EXHIBIT 5.1 OPINION OF HARNEY WESTWOOD & RIEGELS HARNEYS British Virgin Islands lawyers Harney Westwood & Riegels Craigmuir Chambers PO Box 71, Road Town Tortola, British Virgin Islands Tel: +1 Fax: +1 www.harneys.com 4 October 2007 Your Ref      Our Ref037714.0002-SLR Doc ID1460335_5 Titanium Group Limited 4th Floor, BOCG Insurance Tower 134 – Des Voeux Road Central Hong Kong Dear Sirs TITANIUM GROUP LIMITED (the “Company”) 1. We are lawyers qualified to practise in the British Virgin Islands and have been asked to advise in connection with: (i) an amendment no. 2 to Form S-1 registration statement under the United States Securities Act of 1933 (the “Securities Act”) to be filed by the Company with the Securities and Exchange Commission in connection with the sale of 4,014,400 shares in the Company (the “Registration Statement”); and (ii) three Series A 8% Senior Convertible Debentures due 3 April 2010 each dated 3 April 2007 in the aggregate principal amount of up to USD1,450,000, convertible into a total of 4,833,333 shares in the Company (the “Conversion Shares”) at the rate of USD0.30 per share, offered by the Company in a private offering pursuant to Regulation D promulgated under the Securities Act (the “Debentures”). 2. For the purpose of this opinion, we have examined the following documents: (a) a facsimile copy of the final form draft Registration Statement; (b) a facsimile copy of the executed Debentures; and (c) (i) a copy of the Memorandum and Articles of Association and Certificate of Incorporation of the Company obtained from the Registry of Corporate Affairs in the British Virgin Islands on 19 September 2007; (ii) an original registered agent’s certificate dated 14 September 2007 identifying the A list of partners is available for inspection at our offices. British Virgin Islands
